NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1379


                     FIRETRACE USA, LLC, F.I.R.E. PANEL, LLC,
                        and FIRETRACE AEROSPACE, LLC,

                                                       Plaintiffs-Appellants,

                                            v.

                   LAWRENCE JESCLARD, CANDICE JESCLARD,
                    and HAZARD PROTECTION SYSTEMS, INC.,

                                                       Defendants-Appellees.


        Lawrence G. Scarborough, Bryan Cave LLP, of Phoenix, Arizona, argued for
plaintiffs-appellants. With him on the brief was J. Alex Grimsley.

      Shane D. Buntrock, Rowley Chapman Barney & Buntrock, Ltd., of Mesa,
Arizona, argued for defendants-appellees. With him on the brief was Jordan K. Rolfe.
Of counsel on the brief were Paul S. Rowley; and Paul G. Ulrich, Paul G. Ulrich, P.C., of
Phoenix, Arizona.

Appealed from: United States District Court for the District of Arizona

Judge Roslyn O. Silver
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-1379


                   FIRETRACE USA, LLC, F.I.R.E. PANEL, LLC,
                      and FIRETRACE AEROSPACE, LLC,

                                                     Plaintiffs-Appellants,

                                          v.

                  LAWRENCE JESCLARD, CANDICE JESCLARD,
                   and HAZARD PROTECTION SYSTEMS, INC.,

                                                     Defendants-Appellees.


                                  Judgment
ON APPEAL from the       United States District Court for the District of Arizona


in CASE NO(S).           07-CV-2001.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, SCHALL, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED December 4, 2008                     /s/ Jan Horbaly____________________
                                          Jan Horbaly, Clerk